Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-18 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 11, this claim contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an impermeable polymeric membrane support layer and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1 and 14 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Geneva (2009/0173648).
         Geneva teaches a cover for covering a hot appliance.  Geneva teaches the cover or article can be used during travelling and is useful in an “open” or flattened position for ironing clothes (paragraph 10).  The article or pad is useful with clothes irons and is formed of multi-layered fiber materials which are flexible and can be substantially flat for use as an ironing board or protective countertop pad (paragraph 12).  The article includes multiple layers with a first or outermost fabric fibered layer 26 with an aesthetic visible surface and a second layer or sheet 27 formed of heat-resistant materials of similar size as sheet 26 (figures 1 and 2, for example).  There are provided middle laminar cloth or fabric layers (paragraph 45, for example) including an insulator sheet and/or a scented fabric softener sheet and an impermeable layer (see claim 11 of Geneva) for preventing moisture to pass therethrough.  The impermeable support layer can be provided underlying or in between the outer layers.  The fabric softener sheet is taught as withstanding high temperatures (paragraph 45) and the heat-resistant material 27 (paragraph 49) can withstand temperatures up to 390 degrees Fahrenheit (about 200 degrees Celsius)           
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geneva in view of Couch (EPO 126,530).
          Geneva discloses the invention as claimed.  Geneva teaches the article useful as an ironing surface or pad capable of being used on or as an ironing board and includes heat resistive materials or layers.  Geneva teaches a fabric layer and a fabric softener sheet capable of withstanding high temperatures and is useful for aiding in removing wrinkles from garments.  Geneva teaches the use of an iron for heating the fibers of a garment for removing the wrinkles and does not suggest providing heat from the support article or ironing board cover for aiding in removing wrinkles.
           Couch teaches an ironing board arrangement (figure 1, for example).  The ironing board is useful for removing wrinkles and includes electrical resistance wiring 18 for heating the surface the garment is placed thereon.  Further, Couch teaches that a cover provided thereon may carry the wiring (page 4, lines 20- 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the cover or multi-layered article of Geneva as including wiring within the layers for aiding in removing wrinkles from a garment when the article is laid flat and useful as an ironing pad or cover.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Geneva in view of Ching Feng (DE 20 2004 012 097U1).
          Geneva discloses the invention as claimed.  Geneva teaches the article useful as an ironing surface or pad capable of being used on or as an ironing board and includes heat resistive materials or layers.  Geneva teaches outer fabric layers with at least one surface including an aesthetic visible surface having printing techniques and embroidery, for example (paragraph 36).  However, Geneva does not suggest the printed surface as including a print or sign which would serve as a temperature indicator. 
           Ching Feng teaches an ironing board and thereon is provided a cover (figure 4, for example or paragraph 14) including decorations or printing thereon having color changing properties (paragraph 6).  Ching Feng teaches the cloth is useful in that the decorated areas are representations that can be used to display the temperature reached by the iron and serve to issue a warning function for safety “in everyday life” (paragraph 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the cover or multi-layered article of Geneva as including printing indicia or printed decorations providing indication of a particular temperature of an iron as used with the ironing cover.  Providing such decorative printing would allow a user to have an idea of the temperature of the iron or the temperature of the ironing surface during or after using the cover.  Providing this would allow a safer use of the cover.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geneva.
          Geneva discloses the invention as claimed.  Geneva teaches the article useful as an ironing surface or pad capable of being used on or as an ironing board and includes heat resistive materials or layers.  Geneva teaches outer fabric layers with at least one surface including an aesthetic visible surface having printing techniques and embroidery and water-repellant properties, for example (paragraph 36).  However, Geneva does not suggest the article as including a separate water-repellant layer positioned above the outer surface. 
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the cover or multi-layered article of Geneva as including a further external covering layer of water-repellant material.  Providing this would increase the rigidity of the cover and extend the life of the underlying layers by preventing moisture to degrade the heat resistance of said underlying layers of the article.  
Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geneva.
          Geneva discloses the invention as claimed.  Geneva teaches the article useful as an ironing surface or pad capable of being used on or as an ironing board and includes heat resistive materials or layers.  However, Geneva does not suggest specific thicknesses for the overall cover article. 
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the cover or multi-layered article of Geneva as including particular overall thicknesses.  Providing a particular thickness or thicknesses would allow articles or products that are useful for heavy duty use or light use and a consumer could decide how “robust” and article is needed depending on the number of times he travels or would need the ironing support or article.  
ALLOWABLE SUBJECT MATTER
           Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 6, 7, 9, 10, 12, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vigilante et al. illustrate an ironing board cover including printed material thereon.  Palmer, Tack, Yancheng ‘234 and Ji et al. illustrate covers with heat resistant materials and impermeable or water-proof materials.     
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732